Mr. Justice Thompson delivered the opinion of the court. Appellants by their answer insist that they only received $9,556 out of the $10,000 loan, and that the difference, $143.89, was retained by the association as a bonus for the loan and is usury, as the bond called for 7 per cent interest. The correspondence introduced in evidence shows that the appellants directed the money to be paid out as follows: Membership fee.................... $25.00 Attorney’s fee..................... 10.00 Abstract continuation and recording fee Six months’ stock dues............. 300.00 Interest, Sept.................'..... 38.89 To E. L. Vielie.................... 1022.00 Annette G. Kimball............... 2991.33 Eudolph Weyerhauser.......... 882.50 O. H. Deere....................... . 769.86 Connolly .................... 1895.57 C. H. Pope....................... 2064.85 $10,000.00 The evidence does not show but what it was so paid out by the association, although there was some delay in getting the loan closed because of delay of appellants in securing some releases. The deduction of the attorney’s fee for examination of the record does not constitute usury (Ammondson v. Ryan, 111 Ill., 506), neither is the payment of dues on stock in advance illegal. Lurton v. Jacksonville Assn., 187 Ill., 141. The burden of proving usury is on the party alleging it, and unless the proof shows that money was retained for the purpose of exacting a greater compensation than, the law allows for the purpose of collecting illegal interest it is not usury. The proof concerning the payment of the money by the association does not justify the charge of usury. There are two other questions raised by appellees in this suit, first, the right of appellee Cobe to maintain the action is questioned, and second it is claimed that the bond secured by the mortgage sought to be foreclosed is usurious because of the nature of the by-laws of the association when the loan was made. The record shows the same state of facts in this case regarding the ownership of the claim by appellee as in the case of Guyer et al. v. Cobe, ante, p. 580, and what is there said is conclusive in this case as to Cobc’s right to maintain this action. Upon the second question, the only difference between this case and the preceding case is, that since the making of the loan in the former suit and before the making of this loan the by-laws of the association were again amended by abolishing all premiums and making the rate of interest 7 per cent. What was said by this court in case number 4905 (ante, p. 580), upon the question of the by-laws is applicable to this case. The decision of this court in the former case being decisive of the questions raised in this case, the decree is affirmed. Affirmed.